Conviction of operating lottery was authorized.
                       DECIDED SEPTEMBER 19, 1941.
1. There was testimony as to how the lottery or "number game" is conducted, and chances sold on the guess for *Page 813 
the winning number, which is determined by certain digits in the bond sales on the New York Stock Exchange for that day. This bond-sales report is made at two o'clock p. m., hence the tickets have to be turned in to the "pick-up man" before two o'clock. At about one o'clock on the day in question the defendant was walking up Hilliard Street in the City of Atlanta. The officers called to him and requested him to come over to the car. The defendant broke and ran. The officers ran after and overtook him, and found him trying to throw away a large number of lottery tickets. The evidence authorized his conviction of violating the lottery laws. Morrow v. State, 63 Ga. App. 264
(10 S.E.2d, 762); Ransome v. State, 53 Ga. App. 490
(186 S.E. 436). For the method of operating the "number game" seeCutcliffe v. State, 51 Ga. App. 40 (179 S.E. 568).
2. The testimony of Wilbur as to the manner of operation of the lottery known as the "number game" was properly admitted.Lunsford v. State, 60 Ga. App. 537 (2, 6) (4 S.E.2d 112), and cit.
3. The lottery tickets were properly admitted in evidence.Lunsford v. State, supra, (6).
Judgment affirmed. Broyles, C. J., and Gardner, J., concur.